DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 16-27, in the reply filed on 2/24/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “[a] process for improving growth
  On page 33 of the Specification Applicant compares a cell count where 0.05% sucrose is added (See p. 30, line 10.) for a Day-1 to another Day-3 comparison.  

    PNG
    media_image1.png
    681
    833
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    490
    769
    media_image2.png
    Greyscale

It is first unclear what is the basis of comparison as no basis is set forth in the claims.  It is further unclear whether there is any improvement as the time of comparison is Day-1 versus Day-3.  It is unclear why the time for the comparisons are not both Day-1 vs Day-1 or Day-3 vs Day-3.  Claim 16 does not include the parameters as set forth in Claims 21 or 26.
The phrase “for improving growth of a Lactobacillus strain” in Claim 16, line 1 is vague and indefinite as it is unclear whether improving is referring to increasing the total count of Lactobacillus cells or increasing the growth rate of Lactobacillus cells or something else.  If the growth rate is increased it is not apparent the total count of cells would be increased or not increased.
The phrase “wherein the Streptococcus thermophilus strain improves growth of the Lactobacillus strain” in claim 16, lines 3-4 is vague and indefinite as it is unclear whether improves is referring to increasing the total count of Lactobacillus cells or increasing the growth rate of Lactobacillus cells or something else.  If the growth rate is increased it is not apparent the total count of cells would be increased or not increased.
Claim 17 recites the limitation "the gene" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states “the glcK gene”.
Claim 18 recites the limitation "the cell" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the gene" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously states “the glcK gene”.
Claim 20 recites the limitation "the manM gene" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the IICMan protein" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the glucose/mannose phosphotransferase system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the gene" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The claims previously states “the glcK
Claim 21 recites the limitation "9.5% B-milk" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 22 recites the limitation "the deposited strains" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  
The phrase “have a retained or further improved lactose fermenting property and/or glucose secreting property” in Claim 22 is vague and indefinite as it is unclear what the improvement being compared to and it is unclear whether one person could interpret the property as being improved while another could interpret the same property as not being improved.
Claim 22 recites the limitation "the deposited strain" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 25 recites the limitation "the deposited strains" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  
The phrase “wherein the mutant strains have a retained or further improved lactose fermenting property and/or glucose secreting property” in Claim 25, lines 6-8 is vague and indefinite as it is unclear what is the basis for improvement.  It is unclear whether one person could interpret the property as being improved while another could interpret the same property as not being improved.
Claim 26 recites the limitation "the end of fermentation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 27 recites the limitation "the amount" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Clarification and/or correction required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/              Primary Examiner, Art Unit 1793
February 24, 2021